Citation Nr: 0504834	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  04-11 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hepatitis B.

4.  Entitlement to an initial rating in excess of 20 percent 
for a right ankle disability.  

5.  Entitlement to an initial rating in excess of 10 percent 
for a left ankle disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In that rating decision, the RO, inter alia, 
denied service connection for a right knee disability, 
diabetes mellitus, and hepatitis B.  The RO also granted 
service connection for right and left ankle disabilities, and 
assigned initial 20 percent and 10 percent ratings, 
respectively.  The veteran duly appealed the RO's decision 
and in October 2003, he testified at a Board videoconference 
hearing.  

As set for in more detail below, a remand of this matter is 
required.  This matter is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.




REMAND

Service connection for residuals of a right knee injury

The veteran's service medical records show that in April 
1974, he sought emergency treatment for right knee pain, 
claiming that he had sustained an injury.  Initial 
examination showed no swelling or effusion and there was 
normal range of motion.  The joint was stable without 
evidence of an injury to the ligaments.  X-ray studies of the 
right knee were normal.  The impression was no emergency and 
the veteran was advised to report to sick call.  

When the veteran was seen in sick call two days later, he 
reported that he had injured his right knee during karate 
practice.  Examination revealed that the knee was stable, 
although fluid was noted.  There was no crepitus or 
tenderness.  An Ace bandage and heat were recommended.  On 
follow-up examinations later that month, there was decreased 
swelling in the knee and the veteran was not uncomfortable.  
It was noted that the veteran was doing fine.  

At his June 1975 service separation medical examination, the 
veteran reported a history of a torn cartilage in his right 
knee in 1974.  The examiner indicated that the injury had 
healed with no complications or sequelae.  It was noted that 
there was no weakness, deformity, or loss of motion in the 
right knee.  

In July 2002, the veteran filed an application for VA 
compensation benefits, seeking service connection for several 
disabilities, including residuals of his in-service right 
knee injury.  In connection with his claim, he was afforded a 
VA medical examination in November 2002, at which he claimed 
that he had torn the cartilage in his right knee while 
playing basketball in service and had been placed in a cast 
for several weeks thereafter.  Unfortunately, the examiner 
indicated that he did not have access to the veteran's claims 
folder at the time of the examination.  Based on the history 
reported by the veteran, the examiner's diagnoses included 
torn cartilage, right knee, with residuals.  

Also of record is an October 2004 letter from a VA podiatrist 
who indicated that the veteran's service-connected chronic 
ankle pain had caused him to alter his gait, which had added 
stress, resulting in knee pain.  Again, however, there is no 
indication that the VA podiatrist had access to the veteran's 
claims folder in rendering this medical opinion.

Because the medical opinions discussed above were not based 
on a complete review of the veteran's claims folder, 
including his service medical records, they are of limited 
probative value.  See e.g. Lee v. Brown, 10 Vet. App. 336 
(1997); Reonal v. Brown, 5 Vet. App. 458 (1993).  Given the 
evidence of record, therefore, the Board finds that another 
VA medical examination and opinion is necessary in this case.  
38 C.F.R. § 3.159(c)(4) (2004); Duenas v. Principi, 18 Vet. 
App. 512 (2004).  

Service connection for diabetes mellitus

The veteran's service medical records are entirely negative 
for complaints or findings of diabetes mellitus.  
Additionally, the post-service medical evidence is negative 
for diagnoses of diabetes mellitus for many years after 
service separation.  

Nonetheless, under applicable criteria, a veteran who served 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, such as Agent Orange, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. §§ 3.307(a)(6), 
3.313 (2004).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, Type II diabetes (also known 
as diabetes mellitus or adult-onset diabetes) shall be 
service connected if the requirements of 38 U.S.C.A. § 1116, 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2004).

In this case, the record contains medical evidence of a 
current diagnosis of diabetes mellitus.  The veteran's DD 
Form 214, however, does not show that he served in Vietnam 
during the Vietnam era.  Nonetheless, he claims that he was 
stationed in Thailand during the Vietnam era and landed in 
Saigon on at least one occasion to refuel.  He claims that he 
was exposed to Agent Orange at that time.  

A review of the record indicates that the veteran's service 
personnel records have not yet been obtained.  This fact has 
not escaped the attention of the veteran's accredited 
representative who has requested a remand of this matter to 
obtain such records, for the purposes of verifying the 
veteran's presence in Vietnam.  

In view of the foregoing, a request for the veteran's service 
personnel records must be made.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c) (2004).  Indeed, VA is required 
by regulation to make as many requests as are necessary to 
obtain relevant records from a Federal department or agency, 
including service personnel records.  VA may only end these 
efforts if it is concluded that the records sought do not 
exist or that further attempts to obtain them would be 
futile.  38 C.F.R. § 3.159(c)(2) (2004).  Thus, a remand for 
this action is now necessary.

Service connection for hepatitis B

With respect to the claim of service connection for hepatitis 
B, the RO has denied the claim on the basis that the record 
did not contain a current diagnosis of hepatitis B.  The 
veteran, however, has recently submitted VA clinical records 
showing that a recent liver biopsy had revealed grade 2 
hepatitis B, with stage 1 portal fibrosis.  

Also submitted by the veteran was a January 2003 VA clinical 
record which delineates his reported history of risk factors 
for the development of hepatitis B.  The veteran claimed, for 
example, that he had been exposed to blood and other body 
fluids during the course of his duties as a military 
policeman.  In addition, he reported that he had been treated 
for sexually transmitted disease, had received intramuscular 
injections, and had a history of drug abuse and blood 
transfusions.  In this January 2003 clinical record, the VA 
nurse practitioner indicated that it was as likely as not 
that the veteran was exposed to the hepatitis B virus in the 
course of his duties as a military policeman.  

Again, however, because the medical opinion discussed above 
was not based on a complete review of the veteran's claims 
folder, including his service medical and personnel records, 
it is of limited probative value.  See e.g. Lee v. Brown, 10 
Vet. App. 336 (1997); Reonal v. Brown, 5 Vet. App. 458 
(1993).  The veteran has not yet been examined for 
compensation purposes with respect to this claim.  Given the 
evidence of record, the Board finds that a VA medical 
examination and opinion is necessary to address the etiology 
of the veteran's hepatitis.  38 C.F.R. § 3.159(c)(4) (2004); 
Duenas v. Principi, 18 Vet. App. 512 (2004).  

In addition, at his October 2004 hearing, the veteran claimed 
that he had first been diagnosed with hepatitis in the early 
1980's at the Sacramento Blood Bank.  Under the VCAA, VA has 
a duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2004).  This duty includes making 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency.  38 C.F.R. § 
3.159(c)(1).  The veteran, however, must cooperate fully with 
VA's efforts by providing enough information to identify and 
locate the records, including the approximate time frame 
covered by the records.  38 C.F.R. § 3.159(c)(1)(i).  The 
veteran must also authorize the release of any existing 
records, if necessary.  38 C.F.R. § 3.159(c)(1)(ii).  In view 
of the foregoing, the RO should make a reasonable attempt to 
obtain these records.  

Higher initial ratings for right and left ankle disabilities

The veteran was last examined for compensation purposes for 
his service-connected left and right ankle disabilities in 
November 2002.  At his October 2004 videoconference hearing, 
however, the veteran indicated that his right and left ankle 
symptoms had increased since that time.  Based on the 
foregoing, the Board finds that another VA medical 
examination is necessary in this case.  38 C.F.R. 
§ 3.159(c)(4) (2004).  

Thus, this matter is remanded for the following:

1.  The RO should contact the National 
Personnel Center (NPRC) or other 
appropriate repository of records, and 
request copies of the veteran's service 
personnel records for the purposes of 
verifying his presence in Vietnam during 
the Vietnam era.  All efforts to obtain 
such records should be documented in the 
claims folder.

2.  After obtaining any necessary 
additional information and authorization 
from the veteran, the RO should attempt 
to obtain any available medical records 
pertaining to the veteran from the 
Sacramento Blood Bank from the early 
1908's.  

3.  The veteran should be afforded a VA 
medical examination to determine the 
nature and etiology of his current 
hepatitis B and diabetes mellitus.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any current hepatitis B or diabetes 
mellitus is causally related to the 
veteran's service or any incident 
therein, as opposed to a post-service 
risk factor or incident.  A complete 
rationale for any opinion expressed by 
the examiner should be provided.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his current right 
knee disability and the current severity 
of his service-connected right and left 
ankle disabilities.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination.  

The examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not that any right 
knee disability identified on examination 
is causally related to the veteran's 
service, any incident therein, or any 
service-connected disability, including 
the left and right ankle disabilities.  A 
complete rationale for any opinion 
expressed by the examiner should be 
provided.

The examiner should also be requested to 
describe any objective manifestations of 
the veteran's service-connected right and 
left ankle disabilities, including the 
extent of any loss of motion.  The 
examiner should also comment on whether 
the veteran's right or left ankle 
disability results in limitation of 
functional ability due to pain, loss of 
motion due to weakened movement, excess 
fatigability, or incoordination, 
particularly during flare-ups.

5. After the actions requested above have 
been completed, the RO should again 
review the record considering all of the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



______________________________________________
	William Harryman
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



